357 F.2d 343
James Norman WELLS, Appellant,v.The STATE OF TEXAS et al., Appellee.
No. 22182.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1965, Rehearing Denied Jan. 6, 1966, CertiorariDenied Feb. 28, 1966, See 86 S.Ct. 939.

Appeal from the United States District Court for the Southern District of Texas; Ben C. Connally, Judge.
James N. Wells, pro se.
Sam R. Wilson, Asst. Atty. Gen., and Frank Briscoe, Dist. Atty., Houston, Tex., for appellee.
Before BROWN and GEWIN, Circuit Judges, and KILKENNY,1 District judge.
PER CURIAM:


1
It now appearing that the Texas indictment (State of Texas v. James Norman Wells, No. 98092, District Court of Harris County) which forms the basis for the relief sought by appellant in the Federal Courts has been dismissed on motion of the District Attorney, this cause and appeal is hereby dismissed as moot.


2
Dismissed as moot.



1
 Of the District of Oregon, sitting by designation